Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Office action dated 4/4/22 of the prosecution history contains: What Applicant considers as an invention over the prior art is not novel rather well-known in the art. The limitations, are disclosed by the assignee of this application in 2017/0180351 Lu et al., filed Dec 21, 2015 and published 6/22/2017. Also, the assignee of this application AKhandelwal et al., 2017/0126664, May 4, 2017, filed Oct 28, Cisco Technology Inc, discloses the Applicant amended limitations, “clientless”, “without installing a VPN client on the remote device”, which is not novel.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10, 15-17, 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al., 2009/0172298 in view of Kuppannan et al., 2021/0014233 and “Official Notice”.  
Referring to claim(s) 1, 8, 15, Falk discloses a system, comprising: processor; and computer-readable non-transitory storage medium comprising instructions that, when executed by the processor, cause component of the system to perform operations comprising:
receiving, at a local proxy, an 802.lx communication (para 17) including authentication information (authentication information such as EAP, para 17, usage of identifier such as EAP network access identifier NAI, realm, para 64) from a remote device wirelessly connected to a visited network (device of wireless network, para 17), wherein the remote device requests access to a network (para 17, usage of EAP network access identifier NAI, realm, para 64).
Falk does not specifically mention about, which is well-known in the art, which Kuppannan discloses, an enterprise network (104, figure 1), authenticating the remote device with the enterprise network (para 47) using the authentication information (authentication of the device, para 57, with the enterprise network 104 of figure 1, para 40);

    PNG
    media_image1.png
    525
    853
    media_image1.png
    Greyscale

establishing an encrypted tunnel between the visited network and the enterprise
network (via encrypted tunnel setup for communication for the device of the remote / network and enterprise network, para 47); and

    PNG
    media_image2.png
    592
    849
    media_image2.png
    Greyscale

transmitting data between the remote device and the enterprise network through the encrypted tunnel (data/traffic communicated via encrypted tunnel between the device of the remote / network and enterprise network, para 47, 64);

    PNG
    media_image3.png
    590
    702
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known encrypted tunnel with the enterprise network. The enterprise network would enable protected resources for local users of the enterprise network. The tunnel would ensure that a remote user device is properly authenticated and would be provided access to the resource of the enterprise network, para 47, 64.
Falk and Kuppannan do not specifically mention about, “without installing a VPN client on the remote device”, “Clientless”, establishing by a visited network a local proxy within the visited network which is well-known and expected in the art. “Official Notice” is taken that these limitations are not novel / invented by the Applicant, rather it is well-known in the art and has been in use for more than a decade. As per attached search, hundreds of references disclose these limitations. Following references are provided for these well-known for the limitations.    
Chanak et al., 2018/0270201 discloses, without installing a VPN client on the remote device, (“Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 75, 60)

Lu et al., 2017/0180351, June 22, 2017, filed on December 21, 2015, Cisco Technology Inc., assignee of his application discloses, without installing a VPN client on the remote device, (“Clientless”, para 45, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 42-45)
Khandelwal et al., 2017/0126664, May 4, 2017, filed Oct 28, Cisco Technology Inc, assignee of his application discloses without installing a VPN client on the remote device, (“Clientless”, para 252, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 252, 253, 257.

Morales 2016/0048397, discloses without installing a VPN client on the remote device, (“Clientless”, para 58, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client,  para 58), 

Lonardo et al., 2008/0270795, discloses without installing a VPN client on the remote device, “Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, discloses para 6.

Chun, 20210360390, discloses the establishing by a visited network a local proxy within the visited network, Para 252,
GB 2542573 A, discloses the establishing by a visited network a local proxy within the visited network, para 6, page 2.

Tamura et al., KR 20100022530 A, discloses the establishing by a visited network a local proxy within the visited network, last para, page 5 – third para, page 6.

Sugimoto et al., WO 2009052867 A1, discloses the establishing by a visited network a local proxy within the visited network, Second last paragraph, page 3.

Chen, EP 2009866 A1, discloses the establishing by a visited network a local proxy within the visited network, para 2, page 8.

WO 0243405 A1, Pirkola et al., discloses the establishing by a visited network a local proxy within the visited network, para 2, page 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known Clientless tunnel without installing a VPN client on the client/user/remote device. Lu also discloses, 
[0026] The browser 17 may comprise any type of application installed at the client device 10 and operable to retrieve or transmit information on the World Wide Web (web). Examples of browsers include Google Chrome, Firefox, Internet Explorer, Opera, and Safari. Other browser applications may also be used. As shown in FIG. 1, the browser 17 is separate (distinct, independent) from the client application 16 (i.e., not embedded within the client application). As described below, the authentication session is performed via the browser 17 rather than directly between the client application 16 and security device 14. In certain embodiments, the browser 17 may include a clientless VPN or other web browser based application that may be used to setup a VPN channel. As noted above, the embodiments do not rely on any browser plugins/add-ons, Java applets, Active X controls, or other third party applications. Since the default browser 17 is used for the SSO/SLO process, there is no need for the client application 16 to include a built in browser.

Having a proxy within a visited network would enable a node such as a mobile device to roam to a different attachment point within the visited network. Also, the node such as a mobile device can acquire a care of address at those different attachment points in order to allow internet protocol packets to be tunnelled through the visited network to the node such as a mobile device.
Claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. One of the most often cited cases regarding negative limitations involving such a problem is In re Langdon. The applicant in that case attempted to avoid a prior art reference by excluding nickel from a named group of metals claimed for a metallic protective coating. The court rejected the negative limitation claim "excepting nickel" because there was no distinguishable (patentable) reason to exclude nickel from the named group.
Negative limitations, without installing a VPN client on the remote device,
What is accomplished is that the remote device will be authenticated with the enterprise network using authentication information, regardless of whether or not, “installing a vpn client on the remote device”.
Also, what is accomplished is that the tunnel is established and data is transmitted between the remote device and the enterprise network, which can be accomplished regardless of whether the tunnel is “clientless” or not.
Note: negative limitations are taught if the reference does not explicitly teach such features. In the reference, since the cited reference makes no mention of that the VPN client must be installed on each of the client/user/remote device, and hence such limitations are taught.
This limitation “without installing a VPN client on the remote device” pertains to "pointing out what is not, rather than pointing out the invention" and is "an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent" (see MPEP 2173.05(i)).
Regarding the matter of the negative limitation, the rationale is derived from MPEP 2173.05(i). Clearly, unless the norm (what is well-known in the art) is that VPN client can be excluded, the negative limitation is merely "pointing out what is not, rather than pointing out the invention" and is "an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent". Therefore based on this norm, the rationale that the negative limitation is explicitly taught unless otherwise recited in the reference is proper since the negative limitation has not specifically pointed out the boundaries outside the norm. One of ordinary skill in the art would agree that a typical VPN channel must not be implement without VPN client installation. Falk does not explicitly mention to must not include VPN client in the remote/device/client, therefore, this limitation is taught. With this same rationale, an invention would not be considered novel and patentable by NOT including any other subjective information.
As seen Applicant amended as following: 
authenticating the remote device with the enterprise network using the authentication information without installing a VPN client on the remote device;

As seen regardless of the addition of limitations, “without installing a VPN client on the remote device”, the authentication of the remote device with enterprise network would be done using the authentication information. Hence, there has been on impact on what is accomplished, “the authentication of the remote device with enterprise network would be done using the authentication information”.

Referring to claim(s) 2, 9, 16, Falk discloses wherein the authentication information comprises one or more of a network access identifier (NAI) associated with the remote device, a realm associated with the enterprise network in which the remote device is authenticated, an Extensible Authentication Protocol (EAP) associated with the remote device, and cryptographic data specific to the EAP ((authentication information such as EAP, para 17, usage of identifier such as EAP network access identifier NAI, realm, para 64).

Referring to claim(s) 3, 10, 17, Kuppannan discloses wherein the encrypted tunnel is established based on authentication of the remote device with the enterprise network (para 47).

Referring to claim(s) 6, 13, 20, Kuppannan discloses wherein the encrypted tunnel is available for use only by the authenticated remote device (dedicated encrypted tunnel, para 44).

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Kuppannan, Official Notice and Kahol et al., 2015/0039677.  
Referring to claim(s) 4, 11, 18, Falk and Kuppannan do not disclose, which is well-known in the art, which Kahol discloses wherein the encrypted tunnel is established separate from authentication of the remote device based on credentials of the local proxy (para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known separate encrypted tunnel with the proxy. The tunnel provide distinct connection using the proxy and would ensure that a remote user device is properly authenticated and would be provided access to the resource of the network, para 57.

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Kuppannan, Official Notice and Patil et al., 2020/0389869.  
Referring to claim(s) 5, 12, 19, Kuppannan discloses availability of the local proxy for connection to the enterprise network, para 47. Falk and Kuppannan do not disclose, which is well-known in the art, which Patil discloses advertised to the remote device via at least one of a generic advertisement service (GAS) protocol extension or an access network query protocol (ANQP) extension, para 203. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known GAS/ANQP for the communication. The GAS would enable broadcasting message for the service request. The service request message can indicated to identify desired remote network, para 203.

Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Kuppannan, Official Notice and Wong et al., 20210168661.  
Referring to claim(s) 7, 12, Kuppannan wherein the encrypted tunnel is between a plurality of remote devices accessing the enterprise network, para 47. Falk and Kuppannan do not disclose, which is well-known in the art, which Wong discloses the encrypted tunnel is shared (shared encrypted tunnel, para 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known shared encrypted tunnel. The tunnel would provide connection for plurality of devices while ensuring that each remote user device is properly authenticated and would be provided to access to the resource of the network without compromising security, para 30.


Response to Arguments
Applicant's arguments filed 6/30/22, pages 8-11 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-20 is maintained. 
Regarding Applicant’s concern for the amended claim 1; the rejections are updated accordingly.
Falk discloses a system, comprising: processor; and computer-readable non-transitory storage medium comprising instructions that, when executed by the processor, cause component of the system to perform operations comprising:
receiving, at a local proxy, an 802.lx communication (para 17) including authentication information (authentication information such as EAP, para 17, usage of identifier such as EAP network access identifier NAI, realm, para 64) from a remote device wirelessly connected to a visited network (device of wireless network, para 17), wherein the remote device requests access to a network (para 17, usage of EAP network access identifier NAI, realm, para 64).
Falk does not specifically mention about, which is well-known in the art, which Kuppannan discloses, an enterprise network (104, figure 1), authenticating the remote device with the enterprise network (para 47) using the authentication information (authentication of the device, para 57, with the enterprise network 104 of figure 1, para 40);

    PNG
    media_image1.png
    525
    853
    media_image1.png
    Greyscale

establishing an encrypted tunnel between the visited network and the enterprise
network (via encrypted tunnel setup for communication for the device of the remote / network and enterprise network, para 47); and

    PNG
    media_image2.png
    592
    849
    media_image2.png
    Greyscale

transmitting data between the remote device and the enterprise network through the encrypted tunnel (data/traffic communicated via encrypted tunnel between the device of the remote / network and enterprise network, para 47, 64);

    PNG
    media_image3.png
    590
    702
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known encrypted tunnel with the enterprise network. The enterprise network would enable protected resources for local users of the enterprise network. The tunnel would ensure that a remote user device is properly authenticated and would be provided access to the resource of the enterprise network, para 47, 64.
Falk and Kuppannan do not specifically mention about, “without installing a VPN client on the remote device”, “Clientless”, establishing by a visited network a local proxy within the visited network which is well-known and expected in the art. “Official Notice” is taken that these limitations are not novel / invented by the Applicant, rather it is well-known in the art and has been in use for more than a decade. As per attached search, hundreds of references disclose these limitations. Following references are provided for these well-known for the limitations.    
Chanak et al., 2018/0270201 discloses, without installing a VPN client on the remote device, (“Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 75, 60)

Lu et al., 2017/0180351, June 22, 2017, filed on December 21, 2015, Cisco Technology Inc., assignee of his application discloses, without installing a VPN client on the remote device, (“Clientless”, para 45, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 42-45)
Khandelwal et al., 2017/0126664, May 4, 2017, filed Oct 28, Cisco Technology Inc, assignee of his application discloses without installing a VPN client on the remote device, (“Clientless”, para 252, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 252, 253, 257.

Morales 2016/0048397, discloses without installing a VPN client on the remote device, (“Clientless”, para 58, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client,  para 58), 

Lonardo et al., 2008/0270795, discloses without installing a VPN client on the remote device, “Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, discloses para 6.

Chun, 20210360390, discloses the establishing by a visited network a local proxy within the visited network, Para 252,
GB 2542573 A, discloses the establishing by a visited network a local proxy within the visited network, para 6, page 2.

Tamura et al., KR 20100022530 A, discloses the establishing by a visited network a local proxy within the visited network, last para, page 5 – third para, page 6.

Sugimoto et al., WO 2009052867 A1, discloses the establishing by a visited network a local proxy within the visited network, Second last paragraph, page 3.

Chen, EP 2009866 A1, discloses the establishing by a visited network a local proxy within the visited network, para 2, page 8.

WO 0243405 A1, Pirkola et al., discloses the establishing by a visited network a local proxy within the visited network, para 2, page 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Falk to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known Clientless tunnel without installing a VPN client on the client/user/remote device. Lu also discloses, 
[0026] The browser 17 may comprise any type of application installed at the client device 10 and operable to retrieve or transmit information on the World Wide Web (web). Examples of browsers include Google Chrome, Firefox, Internet Explorer, Opera, and Safari. Other browser applications may also be used. As shown in FIG. 1, the browser 17 is separate (distinct, independent) from the client application 16 (i.e., not embedded within the client application). As described below, the authentication session is performed via the browser 17 rather than directly between the client application 16 and security device 14. In certain embodiments, the browser 17 may include a clientless VPN or other web browser based application that may be used to setup a VPN channel. As noted above, the embodiments do not rely on any browser plugins/add-ons, Java applets, Active X controls, or other third party applications. Since the default browser 17 is used for the SSO/SLO process, there is no need for the client application 16 to include a built in browser.

Having a proxy within a visited network would enable a node such as a mobile device to roam to a different attachment point within the visited network. Also, the node such as a mobile device can acquire a care of address at those different attachment points in order to allow internet protocol packets to be tunnelled through the visited network to the node such as a mobile device.
Claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. One of the most often cited cases regarding negative limitations involving such a problem is In re Langdon. The applicant in that case attempted to avoid a prior art reference by excluding nickel from a named group of metals claimed for a metallic protective coating. The court rejected the negative limitation claim "excepting nickel" because there was no distinguishable (patentable) reason to exclude nickel from the named group.
Negative limitations, without installing a VPN client on the remote device,
What is accomplished is that the remote device will be authenticated with the enterprise network using authentication information, regardless of whether or not, “installing a vpn client on the remote device”.
Also, what is accomplished is that the tunnel is established and data is transmitted between the remote device and the enterprise network, which can be accomplished regardless of whether the tunnel is “clientless” or not.
Note: negative limitations are taught if the reference does not explicitly teach such features. In the reference, since the cited reference makes no mention of that the VPN client must be installed on each of the client/user/remote device, and hence such limitations are taught.
This limitation “without installing a VPN client on the remote device” pertains to "pointing out what is not, rather than pointing out the invention" and is "an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent" (see MPEP 2173.05(i)).
Regarding the matter of the negative limitation, the rationale is derived from MPEP 2173.05(i). Clearly, unless the norm (what is well-known in the art) is that VPN client can be excluded, the negative limitation is merely "pointing out what is not, rather than pointing out the invention" and is "an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent". Therefore based on this norm, the rationale that the negative limitation is explicitly taught unless otherwise recited in the reference is proper since the negative limitation has not specifically pointed out the boundaries outside the norm. One of ordinary skill in the art would agree that a typical VPN channel must not be implement without VPN client installation. Falk does not explicitly mention to must not include VPN client in the remote/device/client, therefore, this limitation is taught. With this same rationale, an invention would not be considered novel and patentable by NOT including any other subjective information.
As seen Applicant amended as following: 
authenticating the remote device with the enterprise network using the authentication information without installing a VPN client on the remote device;

As seen regardless of the addition of limitations, “without installing a VPN client on the remote device”, the authentication of the remote device with enterprise network would be done using the authentication information. Hence, there has been on impact on what is accomplished, “the authentication of the remote device with enterprise network would be done using the authentication information”.

Pertinent Prior Arts:
Timbs 2013/0318194 discloses Enterprise Mesh Network WLAN, para 25.
Kanarellis et al., 20210351610 discloses 
[0030] Bluetooth.TM., cellular, satellite, and the like of the system for providing uninterruptible PoE may access an external network.  Such an external network may be a Local  Area Network (LAN), a Campus Area Network (CAN) (such as for a hospital, school, any complex of buildings or the like), a Metropolitan Area Network (MAN) (such as for a city, neighborhood, region, county, zip code, and the 
like), a Wide Area Network (WAN), a mesh network, an enterprise network, the Internet and the like.   

Culver, II 20200129874 The logical connections can include wired/wireless connectivity to a local area network (LAN), a wide area network (WAN), hotspot, and so on.  LAN and WAN networking environments are commonplace in offices and companies and facilitate enterprise-wide computer networks, such as intranets, mesh networks and mesh nodes, all of which may connect to a global communications network such as the Internet 904, para 160.
Saavedra 20180375760 [0455] In another embodiment, creation of new dedicated concentrator elements (CC's) 110 for Large Enterprise customers may be used to provide private meshes between PoPs for transport of WAN traffic with Over-The-Top control from both Edge (CPE to Home-PoP) and Core (PoP-to-PoP between CC's).

Conclusion
Mere addition of well-known limitations to the rejected claimed subject matter would not make the claimed subject. Similarly, in future others can also add well-known limitations to the claims.
A new search was conducted based on the Applicant’s amendments to the claims. The new search revealed that the amended limitations are well-known in the art. 
The Applicant is reminded for compact prosecution rather extended prosecution. As Applicant requested in the remarks, below several references disclose the amended limitations that are well-known in the art:
Chanak et al., 2018/0270201 discloses, without installing a VPN client on the remote device, (“Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 75, 60)

Lu et al., 2017/0180351, June 22, 2017, filed on December 21, 2015, Cisco Technology Inc., assignee of his application discloses, without installing a VPN client on the remote device, (“Clientless”, para 45, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 42-45)
Khandelwal et al., 2017/0126664, May 4, 2017, filed Oct 28, Cisco Technology Inc, assignee of his application discloses without installing a VPN client on the remote device, (“Clientless”, para 252, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, para 252, 253, 257.

Morales 2016/0048397, discloses without installing a VPN client on the remote device, (“Clientless”, para 58, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client,  para 58), 

Lonardo et al., 2008/0270795, discloses without installing a VPN client on the remote device, “Clientless”, para 6, encrypted (creating, secure tunnel with the enterprise network and the VPN device/client, discloses para 6.

Chun, 20210360390, discloses the establishing by a visited network a local proxy within the visited network, Para 252,
GB 2542573 A, discloses the establishing by a visited network a local proxy within the visited network, para 6, page 2.

Tamura et al., KR 20100022530 A, discloses the establishing by a visited network a local proxy within the visited network, last para, page 5 – third para, page 6.

Sugimoto et al., WO 2009052867 A1, discloses the establishing by a visited network a local proxy within the visited network, Second last paragraph, page 3.

Chen, EP 2009866 A1, discloses the establishing by a visited network a local proxy within the visited network, para 2, page 8.

WO 0243405 A1, Pirkola et al., discloses the establishing by a visited network a local proxy within the visited network, para 2, page 9.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2496